
	
		I
		112th CONGRESS
		2d Session
		H. R. 6416
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 520 of the Housing Act of 1949 to revise
		  the requirements for areas to be considered as rural areas for purposes of such
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Housing Preservation Act of
			 2012.
		2.Definition of
			 rural areaSection 520 of the
			 Housing Act of 1949 (42 U.S.C. 1490) is amended by inserting after the period
			 at the end of the second sentence the following: Notwithstanding any
			 other provision of law, any area eligible for rural housing programs authorized
			 under this title on June 30, 2012, shall remain eligible for such programs
			 until September 30, 2013..
		
